Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Quintín Littlejohn appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his civil action without prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Littlejohn v. Obama, No. 7:14-cv-00812-BHH, 2015 WL 1275346 (D.S.C. Mar. 18, 2015). We deny Littlejohn’s motions to amend the caption and to vacate the judgment of the magistrate judge. We dispense with oral argument because the facts and legal contentions are adequately *122presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.